The exception raises the question of the construction to be given to the word "annee" as used in the constitution and by-laws of the defendant society, Art. 9, Sec. 1. The original by-law is in the French language, of which the following is a literal translation: "Every member of the association who becomes incapable of working, on account of sickness or accident, receives from the association five (5) dollars per week (during thirteen weeks only of the same year)." The question is whether the word "annee," or year, is to be construed to mean a calendar year or a year's time, i.e., the period of a year. We think that the latter construction should prevail, since it renders the by-law just and equal in its operation upon all the members of the association, whereas the construction that the word means a calendar year might often produce a contrary result. For instance, suppose A., a member of the association, should be *Page 158 
taken ill thirteen weeks prior to the expiration of the calendar year and should continue to be ill till thirteen weeks after the beginning of the next calendar year. Under the construction that the word means a calendar year, he would be entitled to receive five dollars per week during the whole twenty-six weeks, while B., also a member, if taken ill at the beginning of the calendar year and continuing to be ill for the same length of time, would be entitled to receive the five dollars per week during thirteen weeks only of the twenty-six weeks of his illness. If, on the other hand, the word "year" be construed to mean the period of a year from the time the payment of the benefit begins, this inequality is obviated and all the members of the association becoming incapacitated for work receive proportionately the same benefit while the incapacity continues.
Exceptions overruled, and case remitted to the District Court of the Eleventh Judicial District with direction to enter judgment on its decision for the defendant for costs.